Citation Nr: 0825885	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1966 to November 1967, to include a tour of duty 
in the Republic of Vietnam.  The veteran died on October [redacted], 
1985.  The claimant is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death.  The Board notes that in an October 2006 
statement of the case (SOC), a Decision Review Officer did in 
fact reopen the claim and then denied service connection for 
cause of death on the merits.  The claimant has continued the 
appeal with regard to the denial of service connection for 
cause of death.

The claimant had requested a personal hearing before a 
Veterans Law Judge, to be held at the RO; this Travel Board 
hearing was scheduled for September 2007, but the claimant 
failed to report without explanation or showing of good 
cause.  While the appellant submitted a request for a new 
hearing, she did not provide any showing of good cause or 
explanation, and her request to reschedule her hearing was 
denied in September 2007.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1985; the death 
certificate lists as the cause of death cardiorespiratory 
arrest due to or as a consequence of metastatic melanoma.

2  By way of an April 1986 rating decision, the RO denied 
service connection for the cause of the veteran's death based 
on a finding that there was no nexus shown, either by direct 
evidence or presumption, between service and the disease 
which caused the veteran's death.  Although the claimant 
initiated an appeal of this decision, she did not perfect the 
appeal and the denial became final in April 1987.

3.  Evidence received since April 1986 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, and 
relates to an unestablished fact, but it fails to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The March 2006 letter to the claimant satisfied VA's duty to 
notify the claimant with regard to her claim.  It both 
notified the claimant of the evidence and information 
necessary to reopen the claim and notified her of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit being sought.  
Specifically, the correspondence informed the appellant of 
the date and basis for the prior denial, and generally 
described the evidence and information needed to reopen the 
claim.  Further, it described the elements of service 
connection.  In both instances, the correspondence detailed 
the respective responsibilities of VA and the claimant in 
supplying relevant evidence and information.  The Board notes 
as well that the appellant has demonstrated her actual 
knowledge of the elements of the claim and the need for new 
and material evidence by submitting both additional private 
medical records and raising argument regarding applicable 
presumptions.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

VA has also met its duty to assist the claimant.  The 
claimant submitted relevant private medical records.  No VA 
treatment records are identified, and there is no duty to 
examine or obtain a medical opinion in this instance, as the 
private medical records show no possibility of a nexus to 
service.   In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

New and Material Evidence

Although the RO reopened the claim of service connection for 
the cause of the veteran's death in an October 2006 SOC, the 
Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered.  The Board can make an initial determination as 
to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was filed in November 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the April 1986 rating decision, the evidence 
of record consisted of the veteran's service medical records 
showing no treatment for or diagnosis of melanoma in service, 
personnel records establishing service in Vietnam, and the 
claimant's allegations that exposure to Agent Orange had 
caused the cancer which lead directly to the veteran's death.  
The April 1986 denial was based on findings that there was no 
evidence of a direct nexus between the metastatic melanoma 
and service, and that the malignant tumor had not been 
diagnosed within the first post-service year and hence was 
not presumptively service connected.

Since April 1986, the claimant has submitted the veteran's 
terminal hospital records detailing his illness, and has 
renewed her contentions that herbicide exposure caused the 
cancer which eventually caused death.  These records are new 
in that they have not been previously considered, and they 
are neither cumulative nor redundant of evidence of record.  
The private medical records detail the spread of the skin 
cancer from the primary site on the thigh, to the bone, 
liver, and lungs. 

Moreover, arguably, by specifying, in conjunction with the 
claimant's statements, that cancer of the lung was present, 
the evidence addresses the unestablished fact of a nexus 
between service and death.  Lung cancer is a presumptive 
condition for herbicide exposed veterans.  38 C.F.R. 
§ 3.309(e).

The new evidence does not, however, raise the reasonable 
possibility of substantiating the claim, and hence is not 
material.  The records from the AOH specify that the lung 
cancer was a metastatic, and not primary, site.  It 
reinforced the previously considered fact that the death was 
due to metastasized skin cancer.  Melanoma, or skin cancer, 
is not a listed presumptive condition for herbicide exposed 
veterans.  38 C.F.R. § 3.309(e).  Skin cancer that 
metastasizes to the bones, liver, and lung is not the same as 
cancer that began in the lung as a primary source.    While 
lung cancer is a listed presumptive condition, the 
presumption of service connection is rebutted by 
"affirmative evidence" showing that the lung is not the 
primary site.   "Presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure."  VAOPGCPREC 18-1997 
(May 2, 1997).  In other words, the claimant's newly 
submitted evidence clearly supports a denial of service 
connection, as it shows that a non-presumptive condition 
caused the veteran's death.  As the new evidence is actually 
against the claim, it raises no reasonable possibility of 
substantiating that claim, and the claim may not be reopened.

Simply put, additional medical evidence received does not 
raise a reasonable possibility of substantiating the claim 
that the condition that took the veteran's life was related 
to service.  The claim to reopen must be denied.    


ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied, 
and the claim remains denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


